Citation Nr: 0010020	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for disabilities of the 
feet, ankles, hips and shoulders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty from February 1991 to September 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA). This case was previously before the 
Board and was remanded in February 1998.  Further, in a March 
1999 decision, the Board found the veteran's claims to be 
well-grounded and remanded for duty to assist action.

The Board notes that although the veteran requested a hearing 
before a member of the Board sitting at the RO, he failed to 
report for such a hearing scheduled in June 1997.  


FINDINGS OF FACT

1.  Hallux valgus was not manifested during the veteran's 
active military service and is not otherwise shown to be 
related to such military service. 

2.  The veteran does not currently suffer from disabilities 
of the feet (other than hallux valgus), ankles, hips or 
shoulders.


CONCLUSION OF LAW

Disabilities of the feet, ankles, hips and shoulders were not 
incurred in or aggravated by the veteran's period of active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that in his substantive appeal, 
received in March 1997, the veteran challenged the adequacy 
of his VA examinations.  However, in February 1998 and March 
1999, the Board remanded the veteran's claims for a special 
examination for the purpose of ascertaining the nature and 
etiology of his complaints relating to his feet, ankles, hips 
and shoulders.  In each case, he failed to report for his 
scheduled examinations.  Review of the claims file shows that 
he also missed scheduled examinations on at least two other 
occasions, and that he failed to report for scheduled VA 
outpatient treatment on at many occasions between 1996 and 
1997.  Accordingly, to the extent that the veteran has 
challenged the adequacy of his VA examinations, asserting 
that insufficient testing was done to determine the cause of 
his reported painful joints, the veteran's claim that his 
examinations were inadequate is moot, and the Board will 
review the claims on the evidence currently of record.  See 
38 C.F.R. § 3.655(b) (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records show that the veteran periodically 
received treatment for complaints of ankle and foot pain.  
Examiners apparently struggled with an assessment; his 
diagnoses included "overuse syndrome," neuritis of the 
feet, chronic ankle pain, OCD (osteochondritis dissecans) 
left ankle, and plantar fasciitis.  A radiological 
consultation request report, dated in May 1992, contains an 
impression that noted that the findings corresponded to a 
well-circumcised cyst in the medial aspect of the talus, 
which may represent new bone growth, or degenerative change.  
A "replacement" examination report, dated in September 
1992, shows that the veteran's feet, musculoskeletal system, 
and upper extremities, were clinically evaluated as normal.  
Although not clearly legible, it appears that complaints of 
swollen joint abnormalities were also documented.  A report 
of medical history, dated in September 1992, notes recurrent 
foot trouble.  An X-ray report for the ankles, dated in April 
1993, shows that the ankles were within normal limits.  A 
bone scan report, dated in May 1993, revealed no 
abnormalities.  The veteran's separation examination report, 
dated in August 1993, contains a notation of chronic ankle 
pain with mild DJD (degenerative joint disease).  There was 
no notation of a disorder involving the feet, hips or 
shoulders.  The accompanying report of medical history 
contains a notation of chronic ankle pain.  The veteran 
denied having a painful or "trick" shoulder, and he did not 
otherwise note any problems with his hips or shoulders.  
Although he reported foot trouble, on the back of the report 
the examiner merely noted "see ankle" next to a notation of 
foot trouble.  A Medical Board Report, dated in May 1993, and 
accompanying medical reports, are silent as to complaints, 
treatment or a diagnosis involving the feet, ankles, hips or 
shoulders. 

VA outpatient treatment records, dated between 1995 and 1997, 
show that the veteran complained of multiple joint pain on 
several occasions.  Laboratory tests performed in August 1995 
were unremarkable.  The assessments included polyarthritic 
pain, polyarthralgia, possible fibrositis, possible 
inflammatory disease and possible fibromyalgia.  
 
In March 1996, the veteran underwent a VA examination.  
Review of the examination report shows that the veteran 
reported that he had had multiple joint pains since his 
service.  The relevant aspects of the diagnosis noted 
multiple arthralgias, especially of the left shoulder and 
both hips.

The veteran was afforded another VA examination in April 
1996.  He complained of intermittent pain in the right 
shoulder and hips over the last few years.  X-rays of the 
ankles and right shoulder were unremarkable.  X-rays of the 
feet revealed mild hallux valgus deformity.  The relevant 
aspects of the diagnosis noted arthralgias of the feet and 
right shoulder, with a notation that, "the diagnosis 
previously of arthralgias are the same."

A letter from Steven E. Schuelke, D.C., dated in July 1996, 
shows that the veteran reported that he had a four-year 
history of "chronic arthritic-like symptoms," that he had 
been in an automobile accident in August 1995, and that he 
reported that although he had sustained various injuries 
during service, "He does not feel that he has any residual 
problems as a result of any of these previous accidental 
injuries."  The findings showed cervical, thoracic and 
lumbar irregularities.

A review of the veteran's written statements, and in 
particular, statements in his notice of disagreement, shows 
that he argues that he was treated for hip and shoulder pain 
on at least three occasions during his service, while 
stationed in Sasebo, Japan.  He further asserts that while 
seeking VA outpatient treatment over the last few years, in 
addition to his other complaints, he asked for treatment for 
pain in his feet and ankles, but was told that he would have 
to see a specialist.

The Board finds that the evidence does not show that the 
veteran has current disabilities of the feet, ankles, hips or 
shoulders, and that his claims must be denied.  Under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  With regard to the veteran's service medical 
records, the Board initially notes that for the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § .303(b).  In 
this case, notwithstanding diagnoses of chronic ankle pain, a 
review of the service medical records shows that the 
examiners were never able to agree upon a diagnosis, that 
laboratory and other testing failed to result in confirmation 
of a chronic ankle condition, and that a chronic ankle 
condition was noted in the Medical Board Report.  In 
addition, although there was a notation of DJD of the ankle 
in the separation examination report, DJD was never confirmed 
by X-ray during service or thereafter, and this "diagnosis" 
appears to have no factual basis.  

As for the post-service evidence, the only diagnoses of a 
disability involving the feet, ankles, hips or shoulders are 
a diagnosis of hallux valgus, and "diagnoses" which 
essentially note multiple arthralgias.  However, hallux 
valgus is not shown to  have been present during service, and 
there is no persuasive evidence otherwise showing that this 
particular disorder is related to service.  

Turning to the post-service medical diagnoses of arthralgia, 
"arthralgia is defined as pain in a joint."  Lichtenfels v. 
Derwinski, 1 Vet.App. 484, 488 (1991).  Although the Board 
determined that the "diagnoses" of "multiple arthralgias" 
were sufficient to render the claims well grounded at the 
time of its remand in March 1999, the Court has since made it 
clear that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service-connection may be 
granted.  Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999).  

In this case, a review of the record shows that there is no 
evidence of an identifiable underlying malady or condition 
involving the feet (other than hallux valgus), ankles, hips 
or  shoulders.  Although VA has repeatedly attempted to 
further develop the record with additional examinations, the 
veteran has consistently failed to report for his scheduled 
examinations, and he has not come forward with a diagnosis 
from a private health care provider in support of his claims.  
The Board therefore finds that the preponderance of the 
evidence is against the instant claims, and that service 
connection for a disability of the feet, ankles, hips and 
shoulders is not warranted.  

The Board acknowledges the statements of the veteran and a 
lay witness to the effect that the claimed disabilities began 
in service.  However, when a claim is filed for entitlement 
to service connection, there must be an initial finding of a 
current chronic disability.  Although a claimant may report 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As a final matter, the Board notes that the RO's supplemental 
statement of the case, dated in December 1999, indicates that 
it determined that the veteran's claims were not well 
grounded.  However, the Board had already found the claims to 
be well-grounded in its March 1999 decision.  The veteran and 
his representative have consistently argued the merits of his 
claims.  Additionally, in February 1997 the RO sent the 
veteran a statement of the case (SOC) which included the law 
as set forth in 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.303.  
Moreover, the pertinent laws and regulations were again set 
forth in the Board's March 1999 decision.  The veteran has 
therefore been notified of the basic requirements for a claim 
of service connection.  Accordingly, the Board finds that the 
veteran has not been prejudiced by the RO's incorrect 
portrayal of the claim as set forth in the December 1999 
supplemental statement of the case.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

In sum, the Board concludes that the clear preponderance of 
the evidence is against a finding that the veteran suffers 
from a current disability of the feet, ankles, hips and 
shoulders which is related to service.  It follows that the 
reasonable doubt provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise permit a favorable determination as to these 
issues. 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

